Exhibit 10.1

 
AMENDMENT NO. 2 TO GUARANTY




AMENDMENT NO. 2 TO GUARANTY, dated as of July 8, 2008 (this “Amendment”), by and
between ANTHRACITE CAPITAL, INC., a Maryland corporation whose address is 40
East 52nd Street, New York, New York 10022 (collectively, “Guarantor”) and
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a foreign banking
institution whose address is 60 Wall Street, New York, New York 10005 (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Guaranty (as hereinafter defined).


RECITALS


WHEREAS, Anthracite Funding, LLC (“Seller”), AHR Capital DB Limited (Removed
Seller”), Buyer and Deutsche Bank AG, London Branch (“Removed Buyer”) are
parties to that certain Master Repurchase Agreement and Annex I to Master
Repurchase Agreement Supplemental Terms And Conditions, dated as of December 23,
2004, as supplemented by the English Loan Supplement dated December 23, 2004,
the Joinder, dated August 24, 2005, and the Joinder, dated October 24, 2005, and
as amended by that certain Amendment No. 1 to Annex I to Master Repurchase
Agreement Supplemental Terms and Conditions, dated February 8, 2007 (and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”); and


WHEREAS, Guarantor has entered into that certain Guaranty, dated December 23,
2004, in favor of Buyer, as amended by that certain Amendment to Guaranty dated
as of February 27, 2007, whereby Guarantor guaranties all of Seller’s obligation
to Buyer under the Repurchase Agreement (and as otherwise amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”)


WHEREAS, Buyer, Removed Buyer, Seller and Removed Seller desire to amend the
terms of the Repurchase Agreement pursuant to that certain Amendment No. 2 To
Master Repurchase Agreement And Annex I To Master Repurchase Agreement
Supplemental Terms And Conditions, dated as of the date hereof (the “Amendment
to MRA”);


WHEREAS,  pursuant to the Amendment to MRA Removed Buyer and Removed Seller are
no longer parties to the Transaction Documents (as defined in the Repurchase
Agreement);


WHEREAS, Buyer has requested, that as condition to the Amendment to MRA,
Guarantor enter into the Amendment; and


WHEREAS, Buyer and Guarantor desire to amend the Guaranty as more particularly
set forth herein.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:
 

 

--------------------------------------------------------------------------------


 
SECTION 1. Amendments.


(a)        Section 1 of the Guaranty is hereby amended by adding the following
definitions:


"Committed Facility" shall mean a credit facility under which Guarantor is a
borrower and a party acceptable to Buyer is lender, whereby (i) the lender
thereunder is unconditionally committed to make advances to Guarantor upon
request by Guarantor (other than any conditions acceptable to Buyer); (ii) no
event of default (or event which with notice or the passage of time, or both,
would constitute an event of default) has occurred thereunder; and (iii) the
period where such advances may be requested expires more than ninety (90) days
from the date of determination.
 
“Marketable Securities” means any of the following:
 
(i)           100% of the market value of negotiable debt obligations issued by
the U.S. Treasury Department having a remaining maturity of less than 1 year; or
 
(ii)           95% of the market value of negotiable debt obligations issued by
the U.S. Treasury Department having a remaining maturity of 1-10 years; or
 
(iii)           90% of the market value of negotiable debt obligations issued by
the U.S. Treasury Department having a remaining maturity of more than 10 years;
or
 
(iv)           90% of the market value of single-class mortgage participation
certificates ("FHLMC Certificates") in book-entry form backed by single-family
residential mortgage loans, the full and timely payment of interest at the
applicable certificate rate and the ultimate collection of principal of which
are guaranteed by the Federal Home Loan Mortgage Corporation (excluding Real
Estate Mortgage Investment Conduit ("REMIC") or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); or
 
(v)           90% of the market value of single-class mortgage pass-through
certificates ("FNMA Certificates") in book-entry form backed by single-family
residential mortgage loans, the full and timely payment of interest at the
applicable certificate rate and ultimate collection of principal of which are
guaranteed by the Federal National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, pass-through certificates backed by
adjustable rate mortgages collateralized mortgage obligations, securities paying
interest or principal only and similar derivative securities); or
 
(vi)           90% of the market value of single-class fully modified
pass-through certificates ("GNMA Certificates" in book-entry form backed by
single-family residential mortgage loans, the full and timely payment of
principal and interest of which is guaranteed by the Government National
Mortgage Association (excluding REMIC or other multi-class pass-through
certificates, collateralized
 

--------------------------------------------------------------------------------


 
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivatives
securities); or
 
(vii)          85% of all actively and regularly traded investment-grade
residential mortgage-backed securities; or
 
(viii)         such other collateral as Guarantor and Buyer may agree, with such
valuation percentage applied thereto as Buyer, in its sole discretion acting in
good faith shall deem appropriate.
 
“Restructure Date” shall mean July 8, 2008.
 
(b)       Section 5 of the Guaranty is hereby replaced in its entirety as
follows:


5.         Certain Financial Covenants.
 
(a)           Guarantor shall not permit with respect to itself any of the
following to be breached, as determined on a consolidated basis in conformity
with GAAP:
 
(i)            Tangible Net Worth. As of the end of any quarter, the Tangible
Net Worth of the Guarantor to be less than the sum of (i) $400,000,000 plus (ii)
an amount equal to 75% of any equity proceeds received by Guarantor on or after
the Restructure Date;
 
(ii)           Quarterly Tangible Net Worth Maintenance. As of any date, the
Tangible Net Worth of the Guarantor to decline by 20% or more from Guarantor’s
Tangible Net Worth as of the last Business Day in the third month preceding such
date;
 
(iii)           Yearly Tangible Net Worth Maintenance. As of any date, the
Tangible Net Worth of the Guarantor to decline by 40% or more from Guarantor’s
Tangible Net Worth as of the last Business Day in the twelfth month preceding
such date;
 
(iv)           Minimum Debt Service Coverage. As of the end of any quarter, the
Debt Service Coverage to be less than 1.4 to 1.0;
 
(v)           Minimum Liquidity. As of any date, the sum of the Guarantor’s (x)
cash, (y) Marketable Securities, and (z) subject to the following proviso,
availability under any Committed Facility that is unrestricted and not subject
to Liens, to be less than 5.0% of the Guarantor’s Indebtedness which is subject
to mark-to-market provisions; provided, however¸ that the maximum amount of
availability under any Committed Facility that is unrestricted and not subject
to Liens that may be included for purposes of satisfying the requirements of
this Section 5(a)(v) shall not exceed 1.25%
 

--------------------------------------------------------------------------------


 
of the Guarantor’s Indebtedness which is subject to mark-to-market provisions;
 
(vi)           Maintenance of Ratio of Recourse Indebtedness to Tangible Net
Worth.  As of the end of any quarter, the ratio of Indebtedness which is
recourse to the Guarantor to the Tangible Net Worth of the Guarantor to be
greater than 3:1; and
 
(vii)          Minimum Net Income. Guarantor’s net income to be less than $1.00
for any two consecutive calendar quarters.
 
(b)           Guarantor agrees that with respect to any financing agreement
(including, but not limited to, a credit agreement) or guaranty which the
Guarantor enters into and delivers after the date hereof which contains
financial covenants that are applicable to the Guarantor, Guarantor shall
deliver a certified copy of such agreement or guaranty (each, a “Subsequent
Guaranty”) to Buyer.
 
SECTION 2.      Affirmation of Guaranty. Guarantor hereby represents, warrants
and covenants to Buyer that (a) it has no offset, counterclaim or defense with
respect to either the Repurchase Agreement or the Guaranty and (b) each of the
Repurchase Agreement and the Guaranty is valid and existing and in full force
and effect; (iii) all references in the Guaranty to the Repurchase Agreement are
to the Repurchase Agreement, as defined herein. Additionally, Guarantor hereby
ratifies, confirms and reaffirms each and every covenant, condition, term and
obligation contained in the Guaranty, and that the Guaranty is valid and
existing in full force and effect.
 
SECTION 3.      Representation and Warranties. Guarantor hereby represents,
covenants and warrants to Buyer that the representations and warranties
contained in the Guaranty are true and correct as of the date hereof.
 
SECTION 3.      Conditions Precedent.  This Amendment and its provisions shall
become effective on the first date on which this Amendment is executed and
delivered by a duly authorized officer of each of the Seller and the Buyer (the
“Amendment Effective Date”).
 


SECTION 4.      Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
 


       SECTION 5.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.





   
GUARANTOR
         
ANTHRACITE CAPITAL, INC.,
   
a Maryland corporation
         
By:
/s/ Richard Shea
     
Name:  Richard Shea
     
Title:    President
       











ACKNOWLEDGED AND AGREED TO
BY:


ANTHRACITE FUNDING, LLC, a
 
Delaware limited liability company
       
By:
Anthracite Capital, Inc., a Maryland
 
corporations, its sole member
     
By:
/s/ Richard Shea
 
   
Name:  Richard Shea
   
Title:     President
           
AHR CAPITAL DB LIMITED,
an Irish private limited company
 
By:
/s/ Richard Shea
   
Name:  Richard Shea
   
Title:     Director
 



[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 





DEUTSCHE BANK AG, CAYMAN
ISLANDS BRANCH
 
By:
/s/ Christopher E. Tognola
 
 
Name:  Christopher E. Tognola
 
Title:     Managing Director
   
By:
/s/ Christine Belbusti
 
 
Name:  Christine Belbusti
 
Title:     Director


